CROCKETT, Justice
(concurring specially) :
I concur with the main decision, but in supplement thereto desire to set forth my ideas as to certain principles relating to the issue confronted here: eligibility for compensation for involuntary unemployment, because it is a problem constantly recurring in rulings that are being made every day. While each controversy must be analyzed and resolved by applying the rules of law to its individual facts, the proper solution is not to tie found in considering solely the immediate interests of either the employee or the employer. It requires a consideration of their long-term interests visa-vis each other, and of the public interest in the general economy.1
*857As to the first: an employer must necessarily have a reasonable latitude of discretion in changing assignments of his employees in order to manage his business in the most efficient and economical manner. In the long run this will produce the best result for employers, by allowing businesses to prosper and expand; and consequently by furnishing more and better jobs for employees; and by these combining to benefit the general economy.
Nevertheless, also to be considered in connection with the foregoing is this equally important and sound proposition: that an employee who by reason of education, training and experience has attained a superior position in the type of work he does, and his earning capacity, should not be forced into a position where he will lose or seriously hazard their loss. It is also important to have in mind that the wage supplement (to assure 85% of their regular wage) is not the whole answer. It overlooks the fact that money is only one, although admittedly an important one, of the motivations in employment. It is a part of everyday experience and common knowledge that the senses of importance, of status and of achievement, are things which a worker is entitled to consider in choosing and following his vocation.
The honoring of the employees’ rights in their positions has the effect of tending to encourage them to acquire superior skills and status and thus to make a more valuable contribution to production, which results in proportional enrichment to the general economy. If these values are lost, there is not only the tangible loss, but also the intangible loss in the diminution of incentive for employees to exert extra efforts to acquire higher skills and productive capacity. For these reasons it is consistent with the purpose of the Act to allow employees reasonable freedom of choice in order to protect and enhance these advantages.2
It should be recognized that when conflicts arise between the above stated interests of the employer and the employee, it is desirable and necessary that both be required to exercise a reasonable amount of forbearance and cooperation to serve the objectives of the Act. In accordance with that purpose it would not seem to be too great an imposition on an employee, nor unduly hazard the loss of his acquired skills and superior status, to require him to work at a somewhat lower class of job for a temporary period. But the rule of reasonableness should apply. As to status: the other position should not be too exaggerated a demotion; as to time: it should not be for too extended a period, the end of which should be either definite, or which can be predicted with reasonable certainty.
Because the Industrial Commission’s Department of Employment Security is charged with the administration of the Act, it has both the prerogative and the responsibility of finding the facts;3 and of analyzing the total situation, including the weighing of the interests referred to above, and of making the determination. Due to this endowment of authority, and its presumed expertise in this field, under the standard rule of administrative review we should not overturn its action unless it is so unreasonable as to be regarded as capricious and arbitrary.4
It is my opinion that the controlling factor in this situation was the length of time in which these workers could have expected to be restored to their regular positions. It is significant to point out that there was conflicting testimony as to what that period would be; and that upon such testimony, the finding made was that if they accepted the offered positions, the workers *858“would lose the use of their skills for an indefinite period of time . . . ” Notwithstanding the conflict, there is a reasonable basis in the evidence to support that determination.
For the reasons stated herein, I join in the main decision, refusing to overturn the findings and order of the Industrial Commission allowing unemployment compensation.

. See Sec. 35-4-2 et seq., U.C.A.1953: The purpose of the Act is to provide income for the worker and his family in times of unemployment and to provide stability for the general economy; see Olof Nelson Constr. Co. v. Ind. Comm., 121 Utah 525, 243 P.2d 951; Kennecott Copper Corp. v. Dept. of Emp. Security Etc., 13 Utah 2d 262, 372 P.2d 987.


.For a good discussion and statement that the purpose of such Act is to encourage and improve, rather than to depress, the status of workers see the Dubkowski case, footnote 4, main opinion.


. Findings are conclusive if supported by evidence, Sec. 35-4-10(i), U.C.A.1953.


. Peterson v. Ind. Comm., 102 Utah 175, 129 P.2d 563.